SULLIVAN, Chief Judge
(concurring in the result):
I concur in the result and vote to affirm appellant’s conviction for this lawful-order violation. Art. 92, Uniform Code of Military Justice, 10 USC § 892. Admittedly the regulation at issue in this case was poorly written since some of its language appears to be somewhat inconsistent. The examples provided in the regulation conflict with its use of the term of art (“reasonable suspicion”), at least as that term is found in Supreme Court cases. Nevertheless, viewing this regulation in its entirety, I would hold that an anonymous tip meets the regulatory standard delineated in AFR 30-2. The examples for properly ordering a urinalysis are plainly less exacting than the standard fashioned for a criminal stop in Alabama v. White, 496 U.S. -, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990).
The commander in this case was faced with a difficult choice. His decision, however, complied with the regulation in view of the following circumstances: The anonymous tip was specific and corroborated in minimum details. It identified recent use by appellant and a fellow squadron mate in their correct unit and identified the exact drug. These circumstances coupled with flight line safety concerns rendered this urinalysis order one contemplated within the regulation and hence lawful.